Citation Nr: 1528632	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  08-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity. 

2.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans' Law Judge at a Central Office hearing in June 2010.  A transcript of that proceeding is of record. 

These matters were before the Board in September 2010, November 2012, and July 2014.  As will be discussed below, the Board finds there was substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that entitlement to a total disability rating based on individual unemployability (TDIU) was remanded by the Board in November 2012.  A TDIU was subsequently granted in an April 2013 rating decision, effective March 24, 2011.  As such, the claim has been granted in full and is no longer before the Board as part and parcel of the present appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right leg radiculopathy manifested in incomplete moderate paralysis; at no time did it more nearly approximate severe or moderately incomplete paralysis or complete paralysis.  

2.  For the entire appeal period, the Veteran's left leg radiculopathy manifested in, at most, incomplete moderate paralysis; at no time did it more nearly approximate severe or moderately incomplete paralysis or complete paralysis.  .


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8626 (2014). 

2.  The criteria for a rating in excess of 20 percent for left leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8621 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in September 2010, November 2012, and July 2014.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In pertinent part, the September 2010 remand directed that the AOJ schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected bilateral lower extremity radiculopathy.  The claims were again remanded in November 2012 and July 2014 because the VA examination reports of record did not include EMG studies.  The July 2014 remands also directed that the VA examination should be conducted by a neurologist and that the AOJ should obtain any outstanding private or VA treatment records.  In a September 2014 letter, VA requested that the Veteran identify and provide an authorization and Consent to Release Information for any updated or outstanding private treatment records.  To date, the Veteran has not responded.  In light of the above, the Board finds there has been substantial compliance with the Board's prior remand directives such that VA may adjudicate the claims.  

Subsequent to the July 2014 remand, the Veteran was afforded a VA examination in December 2014 by a medical doctor who consulted with a neurologist.  The examination report included EMG results on the Veteran's left lower extremity and explained that an EMG study on the Veteran's right lower extremity was not included because EMG testing was not appropriate because the Veteran had a below-the-knee amputation of his right lower extremity.  

On remand, updated VA treatment records were associated with the claims file and the Veteran was provided VA examinations in July 2013 and November 2014.  As such, the Board finds that there was substantial compliance with the Board's prior remand directives.

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated in May 2007, February 2009, and February 2012, VA satisfied its duty to notify the Veteran.  Specifically, the letters notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA treatment records, Social Security Administration records, and private treatment records are of record.  The Board acknowledges that private treatment records were not obtained from Brookside Home Health - Amedisys.  Nevertheless, VA has satisfied its duty to assist.  Specifically, VA requested the records from the treatment provider in August 2012 and December 2012 letters.  Thereafter, in a December 2012 letter, VA informed the Veteran of its efforts to obtain the outstanding treatment records and provided the Veteran with notice in accordance with 38 C.F.R. § 3.159(e) ( 2014).  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

During the applicable appeal period, VA provided the Veteran with VA examinations in June 2007, March 2009, November 2010, November 2011, August 2013, and December 2014.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his increased rating claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Analysis 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran's right leg radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8626 (2014).  His left leg radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8621(2014).  

Under Diagnostic Code 8621, a 10 percent evaluation is assigned for neuritis with mild incomplete paralysis of the external popliteal nerve.  A 20 percent evaluation is assigned for neuritis with moderate incomplete paralysis of the external popliteal nerve.  A 30 percent evaluation is assigned for neuritis with severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation is assigned for neuritis with complete paralysis of the external popliteal nerve; foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2014). 

Under Diagnostic Code 8626, an evaluation of 10 percent is assigned for mild incomplete paralysis of the anterior crural (popliteal) nerve.  A 20 percent rating requires moderate incomplete paralysis, and a 30 percent rating requires severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation requires complete paralysis of the anterior crural nerve, manifested by paralysis of the quadriceps extensor muscles.38 C.F.R. § 4.124a, Diagnostic Code 8626 (2014).

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2014).

A September 2006 VA treatment record noted that the Veteran reported radiating pain in both legs.  MRI findings indicated that there were no abnormal signals within his conus medullaris and that alignment of his lumbar spine, along with this signal, were maintained without evidence of neural foraminal spinal stenosis.  Upon muscle strength testing, the Veteran's muscle strength in his lower extremities was normal in all areas.  Sensation was intact.  The Veteran had somewhat diminished deep tendon reflexes in his bilateral knees and normal reflexes in his left ankle.  The Veteran's right ankle reflexes and right ankle and extensor hallucis muscle strength were not tested due his amputation.  

An October 2006 VA treatment record noted that the Veteran reported increasing frequency and severity of his neuropathic bilateral lower extremity pain.  He reported that his back pain radiated into his legs and that his current medication was not alleviating the pain.  He denied any numbness, tingling, or weakness in his lower extremities.  Upon examination, the Veteran's sensation and muscle strength were normal.  

A June 2007 treatment record from Tappahannock Family Practice noted that the Veteran had aching and shooting pain in his left leg.  Physical examination revealed left leg weakness and paresthesias.  

At his June 2007 VA examination, the Veteran reported that he had radiating leg pain, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  He described his radiating leg pain as pain as constant and severe stabbing, sharp, and shooting pain.  The examiner noted that the Veteran's below-the-knee amputation of his right lower extremity contributed to his unsteadiness and falls.  His muscle strength was 4/5 in his bilateral lower extremities.  The examiner noted that the Veteran's muscle tone was normal and that there was no evidence of muscle atrophy.  The Veteran's left lower extremity sensation was intact to vibration, pinprick, light touch, and position sense.  Left knee jerk and ankle jerk reflexes were absent.  The Veteran's right lower extremity was not tested due to his amputation.  MRI testing revealed no spinal stenosis or significant change compared with prior MRIs.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with radiculopathy of the bilateral lower extremities.  The examiner opined that this diagnosis would have a significant effect on the Veteran's usual occupation, in the form of increased absenteeism. 

A July 2007 VA treatment record noted that the Veteran had some mild intermittent left leg radicular type pain, most likely related to his sciatic nerve.  Upon testing, the Veteran's residual right lower extremity and left lower extremity muscle strength and left lower extremity reflexes were within normal limits.  Sensation testing was normal to both pinprick and light touch.   

In his August 2007 notice of disagreement, the Veteran noted that he recently had a trial spinal cord stimulator placed.  An August 2007 VA treatment record confirmed that the Veteran did have a trial spinal cord simulator implanted.  However, a subsequent August 2007 treatment note indicated that the Veteran had not experienced any symptom relief and was not interested in further spinal cord stimulator treatment.  

A September 2007 VA treatment record noted that the Veteran reported leg pain from sitting, but denied any neurological problems.  A November 2007 treatment record noted that the Veteran had been involved in a vehicle accident with air bag deployment, which had increased left leg pain.  VA treatment notes in December 2007 indicated that the Veteran reported numbness and pain in his legs.  He described the pain as a constant aching and throbbing. 

In a correspondence, dated in December 2007, the Veteran's wife reported that the Veteran experienced intense pain and that his back pain radiated into his right stump and left leg.  She noted that because of his pain he spent most of his time at home in bed. 

A December 2007 treatment record from Rappahannock Hospital noted that the Veteran denied any new extremity numbness or weakness, that he was able to move all extremities well, and that his sensation was intact.  The Veteran was noted to have some neuropathy from his chronic back pain.  

Tappahannock Hospital records dated in November 2007 and January 2008 indicated that the Veteran reported numbness in his right stump associated with his below-the-knee amputation.  The Veteran denied any other neurological deficits and upon neurological examination, no motor, sensory, or reflex deficits were noted.  

A February 2008 VA treatment record indicated that the Veteran reported continued radiating pain in his legs.  He rated the pain as a 6/10 and noted that his medication did not help.  In a subsequent February 2008 treatment record, he reported that his legs swelled, that he had nerve damage in his legs, and that his back pain radiated into his legs.  

In a May 2008 letter, Dr. Stefanik stated that he had treated the Veteran for a lumbosacral strain, and that poly radiculopathy had been verified by EMG studies.  He further noted that the Veteran's back and radiculopathy symptoms had been managed using multi-modalities, including long and short-acting narcotic analgesics, as well as pain clinic intervention with epidural steroid injections, gabapentin, and a nerve stimulator.

A May 2008 VA treatment record noted that the Veteran reported increased leg pain.  He reported that he had residual pain in his left knee and ankle.  He described that pain as a burning and shooting pain, and rated it as a 10/10.  He noted that his pain was similar to prior exacerbations.  He was treated with an injection of Toradol.  

A July 2008 VA treatment record indicated that the Veteran's left lower extremity motor strength was normal in all areas and that his sensation to light touch was intact.

In his November 2008 SSA pain questionnaire, the Veteran reported that he had constant radiating pain in his legs.  

A January 2009 VA record noted that the Veteran reported numbness and a sharp, aching pain in his legs. 

A March 2009 treatment record from Rappahannock Hospital reported that the Veteran had low back pain and tingling that radiated into his bilateral legs.

At his March 2009 VA examination, the Veteran reported that his bilateral lower extremity radiculopathy caused numbness and pain with walking, sitting, and standing.  He described the pain as a crushing, burning, aching, and cramping pain, which he rated as an 8/10.  On physical examination, the Veteran had sensory deficits in his left thigh, left lateral leg, and left lateral foot.  The examiner noted that right lower extremity reflexes were absent, incidental and unrelated to the current claim.  The Veteran's left lower extremity reflexes were within normal limits.  The Veteran was assessed with osteoarthritis of the lumbar spine with osteoporosis and intervertebral disc syndrome involving the sciatic nerve.  The examiner opined that the Veteran's diagnoses would not affect his daily activities or cause any limitations.  

At his June 2010 hearing, the Veteran testified that his lower extremity radiculopathy was more than sensory in nature.  Specifically, he asserted that he had pain in his left leg that felt like an electric shock and that his left leg gave out.  He estimated that a year ago, he would walk 5-6 blocks, but now he could walk less than a half a block.  He indicated had been treated with methadone, morphine, and gabapentin for pain.  The Veteran also reported that his radicular symptoms had been worse in his right leg prior to his amputation, but now because he relied primarily on his left leg, his left leg symptoms were worse.  With regard to his right leg, the Veteran reported that he had shooting pain down into his stump.
  
At his November 2010 VA examination, the Veteran's muscle strength in his bilateral hips and left knee was 4/5, there was evidence of abnormal muscle tone, but no evidence of muscle atrophy.  The Veteran's left leg sensation was intact to all modalities.  Left knee and ankle reflexes were absent.  The examiner noted that an EMG study was conducted, but the Veteran had difficulty tolerating the discomfort of the EMG needle.  However, based on the available limited results, the examiner's impression was that there was evidence of left tibial motor neuropathy with demyelination.  The examiner opined that the Veteran's tibial motor neuropathy with demyelination might be a result of the Veteran's diabetes.  However, the Veteran currently had good control of his diabetes at this time.  Therefore, the examiner opined that the Veteran's motor loss of the left lower extremity was a combination of the Veteran's diabetes and his mild degenerative disc disease of the lumbar spine.  The examiner stated that because the Veteran was unable to complete the EMG testing, the examiner could not sufficiently determine - without resorting to mere speculation - the percentage of the symptoms attributable to lumbar radiculopathy and diabetic neuropathy.  With regard to functional effects, the examiner noted that the Veteran had difficulty bearing weight and transferring due to pain radiating from his sciatic nerve into his right below the knee amputation and into his left toes.

At his November 2011 VA general medical examination, the Veteran reported severe back pain that traveled into his legs, as well as paresthesia and numbness.  The Veteran reported that he was able to walk 15 feet and that it took approximately 10 minutes to do so.  Upon examination, the Veteran's left lower extremity muscle strength was 4/5 in all areas.  His right hip flexion was 4/5, right knee extension was 1/5, and his below the right knee muscle strength 0/5.  There was no evidence of muscle atrophy.  Sensation to pinprick/pain, touch, position, vibration, and temperature is intact on the right.  Sensation on the left to touch and pinprick were decreased in a stocking glove pattern.  Upon reflex examination, the Veteran's had normal bilateral knee jerk, normal left ankle jerk, and absent right ankle jerk reflexes.  With regard to the functional impairment of the Veteran's right lower extremity, the examiner stated that it was due to the Veteran's below-the-knee amputation.  The examiner concluded that there was no evidence of peripheral nerve involvement.  The examiner explained that the Veteran's right and left knee reflexes and left ankle reflex were normal and that sensation in his bilateral anterior thighs and knees, as well as his left lower leg and toes, were normal.  As such, it was the examiner's opinion that the Veteran did not have radicular pain or any other signs of symptoms due to radiculopathy and in the absence of any pathology there was no diagnosis of radiculopathy.  

With regard to the Veteran's reports of lower extremity pain, tingling, and numbness, the examiner diagnosed the Veteran with peripheral neuropathy and opined that it was a micro vascular complication of diabetes.  With regard to severity, the examiner opined that the Veteran's lower extremity neuropathy resulted in incomplete paralysis characterized by weakness, tingling, and numbness. 

A March 2012 VA record noted that the Veteran denied numbness in any of his extremities.  

In a December 2012 statement, the Veteran indicated that despite what the doctors thought, his leg pain was unrelated to his diabetes.  He noted that he had not been diagnosed with diabetes until 2010 and that he had experienced back and leg pain for more than 20 years.  

In a January 2013 treatment record, it was noted that the Veteran had no focal weakness, tingling, or numbness.  In a subsequent January 2013 telephone triage note, the Veteran reported shooting pain and weakness in his legs.  

A February 2013 VA treatment record noted that the Veteran reported right residual limb pain, which had been ongoing for 3-4 years.  The Veteran was assessed with a neuroma.  Upon examination, the Veteran's right lower extremity strength for hip flexion, and knee extension were 5/5, and his left lower extremity strength was 5/5 in all areas.  No sensory deficits were noted in either lower extremity.  

At his August 2013 VA examination, the Veteran reported that his radiculopathy began in 2001 and had gotten progressively worse.  He reported that he now had constant leg pain.  Upon muscle strength testing, the Veteran's bilateral hip flexion and knee extension, left ankle plantarflexion and dorsiflexion, and left great toe extension were 4/5.  Due to his amputation, the Veteran had no muscle movement in his right ankles or great toe.  Upon reflex examination, the Veteran's right knee and ankle reflexes were absent and his left knee and ankle reflexes were normal.  Sensory examination was normal.  The examiner noted that the Veteran had radicular pain or symptoms of radiculopathy, moderate intermittent bilateral lower extremity pain, and moderate left lower extremity paresthesias or dysesthesias; constant bilateral lower extremity pain, right lower extremity paresthesias or dysesthesias, or bilateral lower extremity numbness were not noted.  The examiner opined that the Veteran's radiculopathy involved the bilateral L4-S3 nerve roots, which were part of the sciatic nerve.  The examiner opined that the Veteran had moderate bilateral radiculopathy symptoms.  With regard to functional impact, the examiner opined that the Veteran's thoracolumbar spine disability resulted in radiculopathy of the right thigh and left lower extremity, which affected his mobility, especially given his unrelated below-the-knee amputation.  With regard to etiology, the examiner opined that it was due to the Veteran's back and was unrelated to his diabetes.  The examiner explained that the Veteran's leg symptoms predated his diabetes diagnosis and that radiating pain from the buttock to the lower extremities was not a pattern consistent with diabetic neuropathy. 

A September 2013 VA treatment record noted that the Veteran reported bilateral lower extremity pain; however, it was attributed to a gout exacerbation, rather than his radiculopathy.  He also reported numbness and stinging in his right lower extremity residual limb.  Upon testing, the Veteran's bilateral hip flexion and knee extension, left dorsiflexion, and plantar flexion were all 4/5.  The Veteran was noted to have positive Tinel's sign in his right distal residual limb, consistent with neuroma.  The Veteran's positive Tinel's sign was not related to his radiculopathy.  

A January 2014 VA treatment record noted that the Veteran denied having weakness, numbness, or tingling in his legs.  

At a September 2014 therapy session, the Veteran's muscle strength was 4/5 for right hip and right knee extension, and 5/5 for left knee extension, hip flexion, dorsiflexion, and plantar flexion.  His sensation was intact to light touch.  During a November 2014 psychiatric clearance assessment, the Veteran reported chronic low back pain that radiated into his legs.  He stated he had constant throbbing and shooting pain in his stump, which he rated as 10/10.  However, he denied phantom limb pain.  He reported that his average pain was an 8/10 and that his lowest level of pain was a 7/10.  He stated that heating pad and his TENS unit provided some relief and that he obtained the most relief from his pain medications.  With regard to exacerbating factors, the Veteran reported that cold and overactivity increased his pain. 

At his December 2014 VA examination, the Veteran reported bilateral leg pain, worse on the right since his below knee amputation of right knee in 2000.  The Veteran stated that his right leg had sharp pain intermittent that lasted 8-10 seconds and was severe.  He noted that sometimes it felt like it started at his stump and other times it felt like it came from his back or hip.  He reported that he had numbness and tingling in his right leg down to his stump and in his left leg all the way to ankle.  The examiner noted that the Veteran had symptoms attributable to a peripheral nerve condition of moderate constant pain in his right lower extremity, severe intermittent pain in his right lower extremity, mild paresthesias or dysesthesias in his bilateral lower extremities, and mild numbness in his right and left lower extremities.  Upon muscle strength testing, the Veteran's bilateral knee extension, bilateral ankle plantar flexion, and bilateral dorsiflexion were 5/5.  Upon reflex testing, the Veteran had normal reflexes in his bilateral knees and ankles.  The Board notes that the examiner indicated that the Veteran had 5/5 muscle strength and 2+ reflexes in his right ankles.  As 5/5 muscle strength and 2+ reflexes are deemed normal and the examiner repeatedly acknowledged the Veteran's right lower extremity below the knee amputation, the Board presumes that the examiner was indicated that ankle reflexes and muscle strength were normal for this Veteran.  

Upon sensory examination, the Veteran had normal sensation in his upper thighs, knees, and left ankle.  The Veteran had no sensation in his right lower leg/ankle and toes, and decreased sensation in his left toes and foot.  There was no evidence of atrophy or trophic changes attributable to peripheral neuropathy.  

In conjunction with the examination, full EMG and nerve conduction studies were conducted by a VA neurologist.  At his neurology consultation, the Veteran endorsed numbness and tingling in both legs, right worse than left, and back pain that radiated into his left leg.  Upon examination, the Veteran's sensation was intact in the left lower extremity.  The Veteran was noted to have decreased sensation to temperature and pinprick in his left mid shin area.  He also had decreased left lower extremity reflexes.  The EMG and nerve conduction studies of the lower left extremity revealed sensorimotor peripheral neuropathy of a length dependent nature, but no evidence of an acute left lumbosacral radiculopathy.

With regard to lower extremity nerve involvement, the examiner opined that the Veteran had normal bilateral sciatic, external popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous of the thigh, and ilio-inguinal nerves; moderate incomplete paralysis in his right musculocutaneous, anterior tibial, internal popliteal nerves; and mild incomplete paralysis in his left musculocutaneous, anterior tibial, and internal popliteal nerves.  The examiner opined that the Veteran's peripheral nerve condition did not result in such diminished function that amputation with prosthesis would equally serve him.  The examiner noted that a full EMG study had been performed, which had revealed abnormal left lower extremity results consistent with sensorimotor peripheral neuropathy of a length dependent nature.  The examiner noted that there were no other significant diagnostic test findings or results.  

In the remarks section the examiner explained that EMG testing was not conducted on the Veteran's right leg because such testing was not done on limbs, such as the Veteran's right lower extremity, that had a below the knee amputation.  The examiner opined that after reviewing the EMG studies and consulting with the neurologist, it was his opinion that the Veteran had peripheral neuropathy of a length dependent nature, which was most likely due to the Veteran's diabetes.  The examiner noted that the EMG study revealed no evidence of lumbosacral radiculopathy.  The examiner opined that the Veteran's right lower extremity diabetic neuropathy involved his sural, peroneal, and tibial nerve and was of moderate severity and his left extremity neuropathy involved the distal more than the proximal nerve and was of mild severity.  The examiner again stated that per the EMG results, there was no evidence of sciatic nerve involvement.  

Initially, the Board notes that there is conflicting evidence regarding the etiology of the Veteran's lower extremity neurological symptoms.  Specifically whether it is due to lumbar radiculopathy or diabetic peripheral neuropathy.  Nevertheless, the Board has afforded the Veteran the benefit of the doubt and assumed all lower extremity neurological symptoms are attributable to the Veteran's service-connected radiculopathy of the right and left lower extremities.   

After review all the evidence of record, the Board finds that ratings in excess of 20 percent for right or left lower extremity radiculopathy are not warranted at any time during the appeal period.  The medical evidence indicates that the Veteran's right lower extremity radiculopathy is of moderate severity and his right lower extremity radiculopathy is of mild to moderate severity.  Specifically, the Veteran has reported radiating leg pain and numbness, and, at times, displayed objectively diminished reflexes and sensation.  However, at no time, has his radiculopathy in either lower extremity involved muscle atrophy, foot drop, complete paralysis of the quadriceps extensor muscles, or been characterized as severe or moderately severe.  

The Board acknowledges the Veteran's testimony that his symptoms are more severe than currently rated and are more than wholly sensory.  While the Veteran is competent to report observable symptoms, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under the diagnostic code.  As such, the Board affords the medical evidence of record greater probative weight.  

While the Veteran's radiculopathy is currently rated under Diagnostic Code 8621 and Diagnostic Code 8626, the Board has also considered whether a higher rating is warranted under one of the other Diagnostic Codes available under 38 C.F.R. § 4.126a (2014).  However, none of the Diagnostic Codes provide for a rating in excess of 20 percent, absent a finding of severe or moderately severe incomplete paralysis or complete paralysis.  As the Veteran's radiculopathy of his right and left lower extremities have not manifested in more than moderate incomplete paralysis, a higher rating is not warranted, even presuming one of the other Diagnostic Codes was otherwise applicable.  38 C.F.R. § 4.126a, Diagnostic Codes 8620-8630 (2014).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  Here, the rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his bilateral lower extremity radiculopathy constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014). 

With regard to his symptoms, the Veteran stated that he has radiating leg pain and numbness.  The objective evidence also indicates that, at times, he displayed dismissed muscle strength and reflexes.  The Veteran's sensory symptoms and partial incomplete paralysis are contemplated in the General Rating Formula and provided for in the ratings assigned herein.  Additionally, the Board observes that higher schedular ratings are available for the Veteran's disabilities, but the facts do not indicate that his disabilities warrant higher ratings.  

Consequently, the Board finds that the available schedular evaluations are adequate.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).
The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.


____________________________________________
DENNIS CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


